Citation Nr: 9930839	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-32 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel




INTRODUCTION

The veteran, who served on active duty from November 1966 to 
April 1973, died in March 1995 from a brain tumor.  The 
appellant has been recognized as his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and February 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

In a decision which was dispatched on May 27, 1999, the Board 
denied entitlement to service connection for the cause of the 
veteran's death.  Subsequent to the May 27, 1999 Board 
decision, it was noted that there were technical 
irregularities in the dispatch and the decision.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his (or her) representative, or on the Board's 
own motion, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (1999).  The Board finds that the 
dispatch of a decision containing technical defects could 
constiture a violation of the appellant's due process rights.  
Thus, the May 27, 1999 Board decision is hereby vacated and 
re-issued.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.904. 

As the re-issued decision contains no substantive changes, 
and the outcome remains the same, this case has been retained 
by the undersigned Board member, and the following re-issued 
decision will be entered as though the May 27, 1999 decision 
had not been made.



FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for residuals of malaria, rated as being 
noncompensable, and for residuals of the removal of a cyst 
from the back, also rated as being noncompensable.

2.  There is not a reasonable possibility of a valid claim 
concerning whether the cause of the veteran's death--a left 
frontal glioblastoma multiforme--was incurred in, or 
aggravated by, service, including as a result of Agent Orange 
exposure.


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for the cause of the veteran's death has not been presented. 
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312, 
20.1106 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile. 38 U.S.C.A. § 5107.  As will be explained 
below, the Board finds that the appellant's claim is not well 
grounded. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The service medical records, including the February 1973 
separation examination, are essentially negative for any 
neurological disabilities; the veteran was neurologically 
normal at separation.

Postservice medical records, VA and private, show various 
diagnoses including depression, hearing loss, generalized 
anxiety disorder and contradictory findings of posttraumatic 
stress disorder.

February 1995 records from Duke University Medical Center and 
the University of Kentucky Hospital show that the veteran had 
a history of depression, bilateral hearing loss, malaria and 
posttraumatic stress disorder.  He had reportedly been 
experiencing slowly-progressing headaches over the year prior 
to admission.  In early February 1995 he had chest discomfort 
and left upper extremity pain; later, his face had been noted 
to have been partially paralyzed and he had developed 
dysarthria.  Objectively, there appeared to be a primary 
intraparenchymal lesion in the left frontal area [of the 
brain] and a second left posterior lobe lesion.  He was 
diagnosed with a left frontal glioblastoma multiforme.

The veteran died in March 1995.  The immediate cause of death 
listed on the death certificate was a brain tumor.  The death 
certificate did not list any underlying causes or other 
significant conditions which contributed to the cause of 
death.

As noted above, at the time of his death the veteran was 
service connected for residuals of malaria, rated as being 
noncompensable, and for residuals of the removal of a cyst 
from the back, also rated as being noncompensable.

At a November 1998 hearing before the Board the appellant 
testified that that they had been married for 14 years and 
the veteran had complained of pains in his head from the 
first time that she met him.  She recounted the history of 
his last illness and that he had had an inoperable tumor.  
She apparently believed that posttraumatic stress disorder 
and/or a skin disorder had been factors causing his brain 
tumor and therefore caused his death, but she acknowledged 
that she was not a professional and essentially had no 
medical evidence.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection is also warranted for disabilities 
which are proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310. Special presumptive 
provisions provide that if an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year of separation from service, such disability will be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
is shown to have one of certain specified disabilities to a 
compensable degree shall be presumed to have been exposed 
during that time to an herbicide agent, and such disability 
is presumed to have been incurred in service--unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent.  The list of presumptive 
disabilities includes certain specified cancers.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

These presumptions, however, do not prevent a showing of 
direct service incurrence of any disability.  38 C.F.R. § 
3.303(d). Compare Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994) (a radiogenic disease not listed in the presumptive 
service connection provisions precludes service connection on 
a presumptive basis, but does not preclude service connection 
on a direct basis).  Thus, with credible medical evidence, a 
claimant might establish service connection for a disability 
as having been caused by Agent Orange exposure, or even as 
having been incurred in service without evidence of Agent 
Orange exposure.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); Collette v. Brown, 82 F.3d 389 (1996); see also Arms 
v. West, No. 96-1214 (U.S. Vet. App. Feb. 11, 1999); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

With some exceptions, issues involved in a survivor's claim 
for death benefits will be decided without regard to any 
prior disposition of those issues during the veteran's 
lifetime. 38 C.F.R. § 20.1106.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability. The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

In this case, no brain tumor or neurological disability was 
shown in service.  No organic disease of the nervous system 
was shown to a compensable degree within one year of service 
such that it could be presumed to have been incurred therein 
either.

Since none of the specified cancers listed in 38 C.F.R. § 
3.309(e) are implicated as the cause of the veteran's death, 
he is not presumed to have been exposed to Agent Orange while 
in service.  McCartt v. West, 97-1831 (U.S. Vet. App. Feb. 8, 
1999). The appellant cannot avail herself of that presumption 
without one of those specified disabilities having been 
shown.  Id. Nor has the brain tumor that was the cause of the 
veteran's death, i.e. the left frontal glioblastoma 
multiforme, been otherwise directly linked to service by 
medical evidence.  Therefore, the claim is implausible. 
Combee.  The appellant has acknowledged that there has been 
no medical evidence proffered in this case to support her 
claim, and she has essentially admitted that she is not a 
medical expert.  Generally, laypersons are not qualified to 
provide a probative diagnosis as to the cause of someone's 
death.  Miller v. Derwinski, 2 Vet. App. 578, 580 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board need not determine whether any medical evidence 
links any of the other claimed disabilities, such as 
posttraumatic stress disorder or a skin rash, which the 
appellant seems to suggest may have caused the veterans 
death, since there is no medical evidence linking any such 
disabilities to his death.  Assuming arguendo--but without 
conceding--that those other disabilities were related to 
service, such as the already-service-connected residuals of 
malaria and residuals of the cyst removal from his back, none 
of them have been medically linked to the brain tumor or 
otherwise to his death.  Therefore, even though the appellant 
is not bound by earlier determinations regarding service 
connection for such other disabilities, her claim is 
implausible since nothing other than the nonservice-connected 
brain tumor has been shown as related to his death.

The Board does note that the veteran served in the Republic 
of Vietnam and was involved in combat.  There is no 
allegation, however, nor does the evidence support such a 
conclusion, that he received a combat injury, per se, (other 
than perhaps what may be alleged due to Agent Orange 
exposure), that was somehow responsible for his brain tumor 
and consequent death.  Since, as already discussed, a well- 
grounded claim has not been presented in the first instance 
and since he is not presumed to have been exposed to Agent 
Orange, the Board need not further address the special 
considerations afforded to combat veterans.  Arms; Collette, 
both supra; Libertine v. Brown, 9 Vet. App. 521 (1996) (a 
medical nexus to service is required, even in the case of a 
combat veteran, to well ground a claim of service 
connection).

Since the claim is not well grounded, it must, accordingly, 
be denied.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312, 
20.1106; Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the appellant of the elements necessary for her to 
complete her application for service connection for the cause 
of the veteran's death.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).

Since the issue in this case is not well grounded, the 
benefit-of-the-doubt rule does not apply.  Holmes v. Brown, 
10 Vet. App. 38 (1997).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals
 



 

